UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2284


In Re:   BARBARA MICHELLE BUSH,

                Petitioner.




                              No. 11-1493


In Re:   BARBARA MICHELLE BUSH,

                Petitioner.




                On Petitions for Writs of Mandamus.
               (8:10-cv-02191-AW; 8:10-cv-02953-AW;
                8:11-cv-00777-AW; 8:11-cv-00960-AW)


Submitted:   June 30, 2011                  Decided:   July 14, 2011


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petitions denied by unpublished per curiam opinion.


Barbara Michelle Bush, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Barbara Michelle Bush has filed petitions for writs of

mandamus seeking an order compelling the district court to stop

assigning a particular judge to her cases and for that judge to

stop reviewing her cases, and to correct the record in a case

filed in a federal district court in Texas.                                Mandamus is a

drastic        remedy      and    should     be     used    only     in     extraordinary

circumstances.             Kerr v. U.S. Dist. Court, 426 U.S. 394, 402

(1976);        In   re     Beard,    811 F.2d 818,     826    (4th     Cir.      1987).

Mandamus        relief     is    available    only      where      there    is    no   other

available remedy.               In re Braxton, 258 F.3d 250, 261 (4th Cir.

2001).     Because Bush had other means of pursuing the relief she

seeks, mandamus relief is not available.                          Accordingly, we deny

leave     to    proceed     in    forma    pauperis,       deny    Bush’s    motions       for

appointment         of    counsel,   and     deny    the    petitions       for    writs   of

mandamus.

                In addition, we ordered Bush to show cause as to why

she   should        not    be    sanctioned       for   filing     frivolous       original

actions        in   this    court    and   enjoined        from    filing    any    further

original actions in this court unless she pays the sanctions. *


      *
       This court previously sanctioned Bush for filing frivolous
appeals and enjoined her from filing further actions in this
court unless she pays the sanctions and a district court finds
that the appeal is not frivolous.



                                              2
We find her response fails to show cause why sanctions and an

injunction     should   not   be   imposed.       Therefore,     Bush    is   now

sanctioned $500 for filing frivolous original actions in this

court and enjoined from filing further original actions in this

court unless she pays the sanctions.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in     the    materials

before   the   court    and   argument    would   not   aid    the    decisional

process.

                                                              PETITIONS DENIED




                                      3